UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8189


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES RODNEY SMITH, a/k/a Lump,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
Senior District Judge. (3:94-cr-00065-H-6)


Submitted:   June 1, 2010                     Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Rodney Smith, Appellant Pro Se. John Howarth Bennett,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Rodney Smith appeals from the district court’s

order denying his motions for clarification of the judgment,

clarification of his sentence, and to reduce his sentence.                      We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Smith, No. 3:94-cr-00065-H-6 (E.D.N.C.

Aug. 20, 2009).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2